Opinion by
Johnson, J.
At the trial it was stipulated that the issues and facts herein are similar to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the in*253spector as not landed were not in fact landed. In accordance with stipulation and following the decision cited it was held that the 65 cases of peeled tomatoes reported by the inspector as not landed are subject to an allowance in duty as claimed. The protest was sustained to this extent.